DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “API 10B-2’, however, when this procedure is updated, new steps/ methods where added and/or removed, the updated API 10B-2 would not be supported by the specification as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite because it is unclear if “API 10B-2”, procedures/ method /steps that have been considered would be suitable for use in the invention should they be removed from the procedure later.

Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: What solid compositions?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14-16 and 18-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Roddy et al. (US 2009/0200029 A1) (“Roddy” herein-cited previously)

Claim 1
Roddy discloses a wellbore servicing composition consisting essentially of:
cement kiln dust (CKD), an organic acid, and water;
wherein the wellbore servicing composition is formulated as a spacer fluid in a wellbore servicing operation: and wherein the spacer fluid has a yield point of from about 3 lbf/100 ft2 to about 40 lbf/100 ft2. [0011; 0041; 0064- Table 3]

Since Roddy discloses the same wellbore servicing composition comprising a cement kiln dust, an organic acid, and water, it could be formulated as a spacer, wherein the spacer would have a yield point from about 3 lbf/100 ft2 to about 40 lbf/100 ft2.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claims 2, 3, 4, and 18
Since Roddy discloses the same CKD of the wellbore servicing composition, it would have a specific gravity (SG) of from about 2.6 to about 3.2, and a bulk density (BD) of from about 33 Ib/ft3 to about 84 Ib/ft3., and wherein the CKD has a water requirement (WR) of from about 21 wt.% to about 100 wt.%, and an average WR of about 65 wt.%.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 5
Roddy discloses the wellbore servicing composition of claim 1, wherein the organic acid comprises tartaric acid, citric acid, oxalic acid, gluconic acid, oleic acid, uric acid, maleic acid, fumaric acid, acetic acid, octenyl succinic acid, dodecenyl succinic acid, aminotrismethylenephosphonic acid (ATMP), lactic acid, formic acid, oxalic acid, glyoxylic acid, glycolic acid, uric acid, amino acid, propionic acid, butyric acid, phthalic acid, malonic acid, oxaloacetic acid, benzoic acid, glucuronic acids, acrylic acid, malonic acid, tartronic acid, mesoxalic acid, dihydroxy malonic acid, pyruvic acid, hydracrylic acid, glyceric acid, glycidic acid, isobutyric acid, acetoacetic acid, malic acid, crotonic acid, valeric acid, isovaleric acid, glutaric acid, oxoglutaric acid, caproic acid, adipic acid, pyrocitric acid, isocitric acid, sorbic acid, enanthic acid, pimelic acid, salicylic acid, cinnamic acid, caprylic acid, phthalic acid, pelargonic acid, trimesic acid, carpric capric acid, sebacic acid, or combinations thereof. [0041-0042]

Claim 6
Roddy discloses the wellbore servicing composition of claim 1, wherein the organic acid comprises tartaric acid, citric acid, aminotrismethylenephosphonic acid (ATMP), or combinations thereof. [0041]

Claim 7
Since Roddy disclose the same organic acid of the wellbore service composition, it may be used at bottomhole circulating temperatures (BHCTs) in a range of from about 50 °F to about 500 °F.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and 

Claim 8
Roddy discloses the wellbore servicing composition of claim 1, wherein the organic acid is present in an amount of from about 0.01 wt. % to about 10 wt. % based on a total solid weight of the wellbore servicing composition. [0042]

Claim 9
Roddy discloses the wellbore servicing composition of claim 1, wherein a ratio of a weight of the organic acid to CKD is in a range of from about 0.5% to about 4%. [0026; 0042]

Claim 14
Roddy discloses the wellbore servicing composition of claim 1 has a density in a range of from about 4 Ib/gal to about 23 Ib/gal. [0064- Table 3]

Claim 15
Roddy discloses the wellbore servicing composition of claim 1 being capable of remaining in a pumpable fluid state for at least about 4 hours. [0039]


Since Roddy discloses the same composition, comprising wherein the weight ratio of the water to the CKD is in a range of from about 1.5 to about 2, and wherein the weight ration of the organic acid to the CKD is in a range from about 0.04% to about 2%, it would have a gelation rating of equal to or less than 3, when tested for a gelation rating based on a behavior of a glass rod placed into the wellbore servicing composition has a gelation rating of equal to or less than 3 on a scale that has a value of 1 to 5, wherein the scale is based upon the behavior of the glass rod that is placed where the scale, wherein the behavior of the glass rod comprises being supported or falling down at various rates as follows, has a value of 1 to 5 based upon the behavior of a glass rod that is placed into a homogeneous mixture of the CKD, the organic acid, and water at 0 to 6 hours after the homogeneous mixture is made and wherein the value of 1 to 5 is determined via visual observation as follows:
1,    rod falls down immediately due to no observed gelation;
2,    rod falls down immediately but at a slower rate than in 1;
3,    rod slowly falls down due to obvious gelation;
4,    rod very hesitantly leans over or falls and leaves an engraved path due to above average gelation; and
5,    rod is fully supported due to high gelation.
'Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Roddy discloses, as best understood based on the indefiniteness above, the wellbore servicing composition of claim 1, wherein a rheological gel strengths at room temperature as in API 10B-2 of a mixture of the CKD, the organic acid, and the water is less than or equal to 30 lbf/100 ft2 for up to 5 hours after the mixture is made; wherein a weight ratio of the water to the CKD is from about 1:1 to about 2.5:1, and wherein a weight ratio of the organic acid to the CKD is in a range from about 0.04% to about 2%. [0011; 0018; 0026; 0039; 0041-0042]
Since Roddy discloses the same wellbore servicing composition with the amount above, comprising a cement kiln dust, an organic acid, and water, it would have a rheological gel strengths at room temperature as in API 10B-2 of a mixture of the CKD, the organic acid, and the water is less than or equal to 30 lbf/100 ft2 for up to 5 hours after the mixture is made.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 21
Roddy discloses the wellbore servicing composition of claim 1, wherein a ratio of a weight of the water to solid compositions in the wellbore servicing composition is in a range from about 0.5:1 to about 7:1. %. [0018; 0026]

Claims 22, 23, 24, and 25
Since Roddy discloses the same CKD of the wellbore servicing composition, it would have a specific gravity (SG) of from about 2.6 to about 3.2, and a bulk density (BD) of from about 33 Ib/ft3 to about 84 Ib/ft3., and wherein the CKD has a water requirement (WR) of from about 21 wt.% to about 100 wt.%, and an average WR of about 65 wt.%.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2013/0112405 A1) and further in view of Roddy.

Claim 1
Chatterji discloses a wellbore servicing composition consisting essentially of:
cement kiln dust (CKD) , retarding additive, and water;
wherein the wellbore servicing composition is formulated as a spacer fluid in a wellbore servicing operation: and wherein the spacer fluid has a yield point of from about 3 lbf/100 ft2 to about 40 lbf/100 ft2. (i.e. CKD from Holcim) [0007; 0020; 0024-0025; 0046; 0074; 0082; 0090]
Chatterji however does not explicitly disclose a retarding additive as an organic acid.
	Roddy discloses this limitation (See paragraph 0041 →Roddy teaches this limitation in that Examples of suitable set retarding additives include, but are not limited to, organic acids, lignosulfonates, synthetic retarders and combinations thereof. Examples of organic acids that may be included in the extended settable compositions of the present invention include, but are not limited to, tartaric acid, gluconic acid, carboxylic acids (e.g., citric acid), hydroxy carboxy acids, and combinations thereof. Examples of synthetic retarders that may be included in the extended settable compositions of the present invention include, but are not limited to, copolymers of acrylic acid and acrylamido-methylpropane sulfonate polymer and copolymers of maleic anhydride and acrylamido-methyl-propane sulfonate polymer) for the purpose of having in an amount sufficient for the settable composition to remain in a pumpable fluid state for an extended period of time. [0042]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have an alternative retarding additive as copolymers of acrylic acid with an organic retarding additive, as taught by Roddy, in order to have the settable composition to remain in a pumpable fluid sate for an extended period of time.


Since Chatterji discloses the same CKD, (Holcim- same as specification) of the wellbore servicing composition, it would have a specific gravity (SG) of from about 2.6 to about 3.2, and a bulk density (BD) of from about 33 Ib/ft3 to about 84 Ib/ft3., and wherein the CKD has a water requirement (WR) of from about 21 wt.% to about 100 wt.%, and an average WR of about 65 wt.%.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 5
Chatterji discloses the wellbore servicing composition of claim 1.  Chatterji however does not explicitly discloses wherein the organic acid comprises tartaric acid, citric acid, oxalic acid, gluconic acid, oleic acid, uric acid, maleic acid, fumaric acid, acetic acid, octenyl succinic acid, dodecenyl succinic acid, aminotrismethylenephosphonic acid (ATMP), lactic acid, formic acid, oxalic acid, glyoxylic acid, glycolic acid, uric acid, amino acid, propionic acid, butyric acid, phthalic acid, malonic acid, oxaloacetic acid, benzoic acid, glucuronic acids, acrylic acid, malonic acid, tartronic acid, mesoxalic acid, dihydroxy malonic acid, pyruvic acid, hydracrylic acid, glyceric acid, glycidic acid, isobutyric acid, acetoacetic acid, malic acid, crotonic acid, valeric acid, isovaleric acid, glutaric acid, oxoglutaric acid, caproic acid, adipic acid, pyrocitric acid, isocitric acid, sorbic acid, enanthic acid, pimelic acid, salicylic acid, cinnamic acid, caprylic acid, phthalic acid, pelargonic acid, trimesic acid, carpric capric acid, sebacic acid, or combinations thereof. (Same as Claim 1)

Claim 6
Chatterj discloses the wellbore servicing composition of claim .  Chatterji however does not explicitly disclose, wherein the organic acid comprises tartaric acid, citric acid, aminotrismethylenephosphonic acid (ATMP), or combinations thereof. (Same as Claim 1)

Claim 7
Since Chatterji teaches the same organic acid of the wellbore service composition, it may be used at bottomhole circulating temperatures (BHCTs) in a range of from about 50 °F to about 500 °F.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 8
Chatterji discloses the wellbore servicing composition of claim 1, wherein the retarding additive is present in an amount of from about 0.01 wt. % to about 10 wt. % based on a total solid weight of the wellbore servicing composition. [0090] Chatterji however does not explicitly disclose the retarding additive as an organic acid. (Same as Claim 1)

Claim 9
Chatterji discloses the wellbore servicing composition of claim 1, wherein a ratio of a weight of the retarding additive to CKD is in a range of from about 0.5% to about 4%. [00090] Chatterji however does not explicitly disclose the retarding additive as an organic acid. (Same as Claim 1)

Claim 14
Chatterji discloses the wellbore servicing composition of claim 1 has a density in a range of from about 4 Ib/gal to about 23 Ib/gal. [0085]

Claim 15
Chatterji discloses the wellbore servicing composition of claim 1 being capable of remaining in a pumpable fluid state for at least about 4 hours. [0007]

Claim 19

1,    rod falls down immediately due to no observed gelation;
2,    rod falls down immediately but at a slower rate than in 1;
3,    rod slowly falls down due to obvious gelation;
4,    rod very hesitantly leans over or falls and leaves an engraved path due to above average gelation; and
5,    rod is fully supported due to high gelation.
'Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Chatterji teaches, as best understood based on the indefiniteness above, the wellbore servicing composition of claim 1, wherein a rheological gel strengths at room temperature as in API 10B-2 of a mixture of the CKD, the organic acid, and the water is less than or equal to 30 lbf/100 ft2 for up to 5 hours after the mixture is made; wherein a weight ratio of the water to the CKD is from about 1:1 to about 2.5:1, and wherein a weight ratio of the organic acid to the CKD is in a range from about 0.04% to about 2%. [0041; 0090] 
Since Chatterji teaches the same wellbore servicing composition with the amount above, comprising a cement kiln dust, an organic acid, and water, it would have a rheological gel strengths at room temperature as in API 10B-2 of a mixture of the CKD, the organic acid, and the water is less than or equal to 30 lbf/100 ft2 for up to 5 hours after the mixture is made.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 21
Chatterji discloses the wellbore servicing composition of claim 1, wherein a ratio of a weight of the water to solid compositions in the wellbore servicing composition is in a range from about 0.5:1 to about 7:1. %. [0018; 0026]

Claims 22, 23, 24, and 25
Since Chatterji discloses the same CKD (CKD from Holcim) of the wellbore servicing composition, it would have a specific gravity (SG) of from about 2.6 to about 3.2, and a bulk density (BD) of from about 33 Ib/ft3 to about 84 Ib/ft3., and wherein the CKD has a water requirement (WR) of from about 21 wt.% to about 100 wt.%, and an average WR of about 65 wt.%.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roddy, as applied to claim 1 above, and further in view of Reddy et al. (US 2009/0266543 A1) ("Reddy" herein - cited previously).

Claim 16
Roddy discloses the wellbore servicing composition of claim 1. Roddy however is silent regarding, wherein the CKD contains analytical CaO in an amount of from about 30 wt.
% to about 90 wt. % by weight of the CKD, analytical Si02 in an amount of from about 0 wt. % to about 30 wt.% by weight of the CKD, analytical AI203 in an amount of from about 0 wt.% to about 12 wt.% by weight of the CKD.
	Reddy teaches the above limitation (See paragraph 0028 →Reddy teaches this limitation in that a CKD suitable for use in this disclosure may contain analytical CaO in an amount of from about 15 wt. % to about 60 wt. % by weight of the CKD, alternatively from about 25 wt. % to about 55 wt. %, alternatively from about 25 wt. % to about 40 wt. %; SiO.sub.2 in an amount of from about 13 wt. % to about 21 wt. % by weight of the CKD, alternatively from about 15 wt. % to about 20 wt. %, alternatively from about 16 wt. % to about 18 wt. %; Al.sub.20.sub.3 in an amount of from about 2 wt. % to about 8 wt. % weight of the CKD, alternatively from about 3 wt. % to about 7 wt. %, alternatively from about 4 wt. % to about 6 wt. %.) for the purpose of using kiln dusts captured in the air pollution control dust collection system (e.g., cyclones, electrostatic precipitators, and baghouses). [0028]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the CKD of Roddy, with the above limitation, as taught by Reddy, in order to use kiln dusts captured in the air pollution control dust collection system (e.g., cyclones, electrostatic precipitators, and baghouses).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterji, as applied to claim 1 above, and further in view of Reddy et al. (US 2009/0266543 A1) ("Reddy" herein - cited previously).

Claim 16
Chatterji  discloses the wellbore servicing composition of claim 1. Chatterji however is silent regarding, wherein the CKD contains analytical CaO in an amount of from about 30 wt. % to about 90 wt. % by weight of the CKD, analytical Si02 in an amount of from about 0 wt. % to about 30 wt.% by weight of the CKD, analytical AI203 in an amount of from about 0 wt.% to about 12 wt.% by weight of the CKD.
	Reddy teaches the above limitation (See paragraph 0028 →Reddy teaches this limitation in that a CKD suitable for use in this disclosure may contain analytical CaO in an amount of from about 15 wt. % to about 60 wt. % by weight of the CKD, alternatively from about 25 wt. % to about 55 wt. %, alternatively from about 25 wt. % to about 40 wt. %; SiO.sub.2 in an amount of from about 13 wt. % to about 21 wt. % by weight of the CKD, alternatively from about 15 wt. % to about 20 wt. %, alternatively from about 16 wt. % to about 18 wt. %; Al.sub.20.sub.3 in an amount of from about 2 wt. % to about 8 wt. % weight of the CKD, alternatively from about 3 wt. % to about 7 wt. %, alternatively from about 4 wt. % to about 6 wt. %.) for the purpose of using kiln dusts captured in the air pollution control dust collection system (e.g., cyclones, electrostatic precipitators, and baghouses). [0028]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the CKD of Chatterji, with the above limitation, as taught by Reddy, in order to use kiln dusts captured in the air pollution control dust collection system (e.g., cyclones, electrostatic precipitators, and baghouses).

Response to Arguments
Applicant’s arguments, filled on 03/19/2021, with respect to rejection of claim 19 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Applicant's arguments filed on 03/19/2021 with regards to claim 20 rejected under 35 USC 112 (first) and 112 (b) / second have been fully considered but they are not persuasive. 
With regards to the rejection of claim 20, the Applicant asserts that “Further, just because the API 10B-2 could be updated in the future, it does NOT mean API 10B-2 will ever be updated. Furthermore, even if the API 10B-2 would be updated in the future, and without conceding same, a future hypothetical update to API 1 OB-2 is irrelevant to the instant application, as one of skill in the art would understand to apply the API 10B-2 available at the time of filing the application to claim 20.” (See Arguments, page 8, 2nd paragraph).
The Examiner respectfully disagrees.
The claims as written would not be supported by the specification.  Furthermore, a person of skill in the art would not understand to apply API 10B-2, because it would not read on the specification as filed, therefore, the rejection of the claim is maintained.
Applicant's arguments filed on 04/12/2021 with regards to Claims 1-15 and 18-21 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Roddy et al. (US 2009/0200029 A1) have been fully considered but they are not persuasive. 
(See Arguments, page 10, 2nd paragraph).
The Examiner has interpreted the amendment to the claim to “consisting essentially of” as an open claim, as per MPEP below, there is clear indication on the instant application specification that other components are also included in the composition of wellbore servicing fluid such as paragraphs [0010-0013] and former claims 10-13.  In addition, examples recited in the specification of such an invention clearly point out to an open claim limitation.  Furthermore, the Applicant also recites that the amendment is supported by paragraph [0104], Use of broader terms such as comprises, includes, having, etc. should be understood to provide support for narrower terms such as consisting of, consisting essentially of, comprised substantially of etc. However, the Applicant has failed to prove that per MPEP below:
..” the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").

The Examiner would like to direct the Applicant to MPEP: 
2111.03    Transitional Phrases [R-08.2017]
"A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").
Furthermore, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “ a wellbore servicing composition consisting essentially of “ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/06/2021